      Case 5:18-cr-00026 Document 611 Filed 10/01/19 Page 1 of 1 PageID #: 2510



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
         Plaintiff,                              )
                                                 )
vs.                                              )          CRIMINAL NO.: 5:18-cr-00026
                                                 )
JAMES H. BLUME, JR. -01,                         )
MARK T. RADCLIFFE -02,                           )
JOSHUA RADCLIFFE -03,                            )
MICHAEL T. MORAN -04,                            )
SANJAY MEHTA -05,                                )
BRIAN GULLETT -06,                               )
VERNON STANLEY -07,                              )
MARK CLARKSON -08,                               )
WILLIAM EARLEY -09,                              )
PAUL W. BURKE -10,                               )
ROSWELL TEMPEST LOWRY -11,                       )
                                                 )
         Defendants.                             )

                                             ORDER

         The Pretrial Motions Hearing scheduled for October 29, 2019 in the above-styled matter is

RESCHEDULED to Friday, November 1, 2019 at 10:00 a.m. in Beckley before the

undersigned.

         The Court DIRECTS the Clerk to send a copy of this Order to the defendants and their

counsel, to the Assistant United States Attorney, to the United States Probation Office, and to the

Office of the United States Marshals Service.

         ENTERED: October 1, 2019.
